             Case 3:20-cv-01432-MPS Document 11 Filed 04/21/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF CONNECTICUT

JOSUE CRUZ,                         :
     Plaintiff,                     :
                                    :
    v.                              :                          Case No. 3:20cv1432 (MPS)
                                    :
CORRECTIONAL OFFICER ORTIZ, ET AL., :
    Defendants.                     :

                                                     ORDER

         The plaintiff, Josue Cruz, is currently confined at MacDougall-Walker Correctional

Institution in Suffield, Connecticut as a pretrial detainee.1 He initiated this action by filing a

civil rights complaint pursuant to 42 U.S.C. § 1983 against Correctional Officer Ortiz, Nurse

Shayna, Nursing Supervisor Furtick, Dr. Naqvi, Captain Orozco, and Warden Barrone. He

asserted claims that the defendants had allegedly failed to treat or facilitate the provision of

treatment for injuries that he suffered to his ankle and thumb in November and December 2019.

On January 15, 2021, the Court dismissed the complaint without prejudice because it did not

include a request for relief as required by Rule 8(a)(3), Fed. R. Civ. P. and because the

allegations that the defendants had been deliberately indifferent to this medical needs failed to

state a claim upon which relief may be granted. See IRO, ECF No. 9. The Court permitted the

plaintiff twenty days to file an amended complaint that included a request for relief and

reasserted his Fourteenth Amendment claims that one or more of the defendants was deliberately

or recklessly indifferent to his need for medical treatment for the injury to his right thumb and/or

the injury to his left ankle. Id. at 7.


         1   State of Connecticut Department of Correction records reflect that the plaintiff was admitted to a prison
facility within the Department of Correction as an arrestee on October 10, 2019 and that he has not been convicted
or sentenced. See http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=279366. The Court may “take
judicial notice of relevant matters of public record.” Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012).
          Case 3:20-cv-01432-MPS Document 11 Filed 04/21/21 Page 2 of 3




       The plaintiff has filed an amended complaint against Correctional Officers Ortiz and

Coto, Nurse Shanya, Nursing Supervisor Furtick, Dr. Naqvi, Warden Barrone, and RCOO Shea.

See ECF No. 10. He reasserts allegations pertaining to an injury that he suffered to his right

hand and thumb while playing basketball on November 10, 2019 and an injury that he suffered to

his left ankle after he tripped and fell walking up the stairs on March 23, 2020. Id. at 8-12. He

contends that the defendants were deliberately indifferent to his need for treatment of these

painful injuries.

       Like the complaint, the amended complaint is deficient because it includes no request for

relief of any kind. As the Court explained to the plaintiff in its prior order dismissing the

complaint, Federal Rule of Civil Procedure 8(a)(3) requires that a complaint include “a demand

for the relief sought, which may include relief in the alternative or different types of relief.” Id.

Because the Court informed the plaintiff of the requirement that a complaint include a request for

relief and the plaintiff has failed to correct this deficiency, the Court will dismiss the amended

without prejudice for failure to comply with Rule Fed. R. Civ. P. 8(a)(3).

                                            Conclusion

       The Amended Complaint, [ECF No. 10], is DISMISSED without prejudice because it

does not include a request for relief as required by Rule 8, Fed. R. Civ, P. The Clerk is directed

to close this case. If the plaintiff seeks to pursue the claims asserted in the amended complaint,

he may file a motion to reopen and a second amended complaint that includes a request for relief

and includes facts in support of his claims that the defendants were deliberately or recklessly

indifferent to his need for medical treatment for the injury to his right thumb and hand and/or the

injury to his left ankle. If the plaintiff chooses to file a motion to reopen and second amended


                                                  2
         Case 3:20-cv-01432-MPS Document 11 Filed 04/21/21 Page 3 of 3




complaint, the second amended complaint must assert facts to show how each defendant violated

his constitutional rights and should include the dates on which the plaintiff requested medical

treatment for his injury or injuries, either verbally or in writing, the dates that each defendant

provided him with treatment and the type of treatment that he received, any written responses

that he may have received from the defendants regarding his requests for treatment of his injury

or injuries, the dates on which he filed medical grievances, and any responses that he received to

the grievances.

       SO ORDERED at Hartford, Connecticut this 21st day of April, 2021.

                                               _____________/s/_____________
                                               Michael P. Shea
                                               United States District Judge




                                                  3
